Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/24/2021.  Claims 11-19 are withdrawn from consideration as being drawn to non-elected invention; and claims 20-24 are added.  Accordingly, claims 1-24 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-10, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO 2015/178856 A1).
It is noted that WO 2015/178856 A1 (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Li et al (US 2017/0183468 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1, Li et al teach a polymer composite suspension comprising clay or silane modified clay, copolymer of acrylic acid, with at least one monomer selected from 2-EHA, β-CEA, WAM II and β-EM and water (i.e. reads on polymer suspended in water).  It was found that self-assembly of hydrophobic aliphatic chains from β-EM will enhance the moisture barrier of the PVA/PAA/Clay composite (paragraph 0010) which reads on hydrophobic polymer.  In the polymerization, PVA works as an emulsifier and clay works as an emulsion aider (paragraph 0074) which reads on the 
LI et al fail to disclose the ratio of silicate to the polymer.
However, Li in the general disclosure teach that in a preferred embodiment, the suspension comprises 1.0 to 11.0 wt% of clay or silane modified clay and 0.1 to 10.0 wt% of copolymer of acrylic acid with 2-EHA, β-CEA, WAM II and β-EM (paragraphs 0056-0062) which overlaps with the ratio of silicate to polymer in present claim 1.  Therefore, in light of the teachings in general disclosure of Li et al, it would have been obvious to one skilled in art at the time invention was made to have selected the overlapping ratio for the silicate to the polymer from Li et al, because court held that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claims 2-4, see example 1, wherein the suspension comprises (3-aminopropyl)trimethoxysilane and (3-glycidoxypropyl) trimethoxysilane (paragraph 0096) which reads on first and second silane coupling agents contain distinct functional groups in present claim 2, and alkoxy, epoxide and amino functional groups in present claims 3 and 4.
Regarding claim 5, Li et al teach that a mixture of (3-aminopropyl)trimethoxy silane and (3-glycidoxypropyl) trimethoxysilane are preferably used in a ratio of about 1:5 to achieve good bonding strength (paragraph 0040).
Regarding claim 6, Li et al teach that silane content in the suspension is between 0.05 to 1.0% by weight (paragraph 0038).
Regarding claim 7, see example 1, wherein the silane coupling agents are added to suspension comprising clay (i.e. silicate) which is then added to the polymer emulsion (paragraphs 0096 and 0111).  Additionally, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
Regarding claim 8, see example 8, wherein the polyacrylic acid solution was added to silane modified clay suspensions under high speed homogenization process (paragraph 0111) which reads on homogenization by physical stirring means in present claim 8.
Regarding claim 9, Li et al teach that the coating suspension comprises 0.1 to 10 wt% of a copolymer of acrylic acid and 1.0 to 15.0 wt% of other polymers (paragraphs 0056-0060).
Regarding claim 10, Li et al teach that clay is present in amounts of between 1 and 10% by weight (paragraph 0037).
Regarding claims 20 and 21, see example 1, wherein the suspension comprises montmorillonite.
Regarding claim 24, see 4a to 4c above.
Claims 1-10, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 5,981,029) in view of Li et al (WO 2015/178856 A1).
It is noted that WO 2015/178856 A1 (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Li et al (US 2017/0183468 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claims 1, 20-22 and 24, Harada et al disclose a gas barrier film containing inorganic stratified particles (abstract).  See example 8, wherein montmorillonite (i.e. reads on silicate in present claims 1, 20 and 21) is dispersed in water to provide solution A1 which was subjected to mechanical dispersing operation.  To this was added a solution of ɣ-(2-aminoethyl)aminopropyl-trimethoxysilane (i.e. reads on silane coupling agent in present claim 1), followed by dispersing operation with a homogenizer.  Then it was mixed with a solution B prepared in example 1 comprising water soluble or water dispersed polymer (i.e. reads on emulsion comprising a polymer suspended in water), followed by dispersing operation with a homogenizer (col. 15, lines 35-52).  Examples of water soluble or water dispersible high polymer includes polyhydroxyethyl methacrylate (col. 3, lines 19-30) which reads on hydrophobic polymer in present claims 1 and 22.  The mixing of inorganic stratified particles to water soluble or water dispersible high polymer in the coating of a film is 1/99 to 60/40 (col. 6, lines 49-54) which overlaps with the weight ratio of silicate to polymer in present claims 1 and 24.
Harada et al are silent with respect to composition comprising at least two silane coupling agents being different and which are reactive with said silicate and/or polymer emulsion.
However, Li et al in the same field of endeavor teach a composition comprising polymer composite suspension comprising acrylic copolymer, clay or silane modified clay (abstract).  A mixture of (3-aminopropyl)trimethoxysilane and (3-glycidoxypropyl) trimethoxysilane are preferred to achieve good bonding strength (paragraph 0040).  
Regarding claims 2-4, Li et al teach that a mixture of (3-aminopropyl) trimethoxysilane and (3-glycidoxypropyl) trimethoxysilane are preferred to achieve good bonding strength (paragraph 0040) which reads on first and second silane coupling agents contain distinct functional groups in present claim 2, and alkoxy, epoxide and amino functional groups in present claims 3 and 4.
Regarding claim 5, Li et al teach that a mixture of (3-aminopropyl)trimethoxy silane and (3-glycidoxypropyl) trimethoxysilane are preferably used in a ratio of about 1:5 to achieve good bonding strength (paragraph 0040).
Regarding claim 6, Harada et al teach that amine compounds such as silane coupling agents are present in amounts of 0.01 to 40 wt% based on the total weight of the components of the coating (col. 4, lines 47-53).  Li et al teach that silane content in the suspension is between 0.05 to 1.0% by weight (paragraph 0038).
Regarding claim 7, see example 8 of Harada et al, wherein slane coupling agent is added to the suspension comprising montmorillonite, which is then added to a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 8, see example 8, of Harada et al wherein the dispersing operation is conducted with a homomixer (col. 15, lines 35-52).
Regarding claim 9, Li et al teach that the coating suspension comprises 0.1 to 10 wt% of a copolymer of acrylic acid and 1.0 to 15.0 wt% of other polymers (paragraphs 0056-0060).
Regarding claim 10, Li et al teach that clay is present in amounts of between 1 and 10% by weight (paragraph 0037).


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 5,981,029) in view of Li et al (WO 2015/178856 A1) and Shiina (US 2005/0089656 A1).
The discussion with respect to Harada et al and Li et al in paragraph 5 above is incorporated here by reference.
Harada et al and Li et al differ with respect to species of hydrophobic polymer.
However, Shiina et al disclose lamination product containing a barrier layer made of a resin and an inorganic lamellar compound (abstract).  As a resin for barrier layer, any resin which can function as a binder for the inorganic lamellar compound, such as polyvinyl chloride resins and the like, can be used (paragraph 0067).  A resin which has barrier properties to steam and water such as polyvinylidene chloride resin are usable .

Response to Arguments

Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) polymer emulsion refers to a mixture of two or more immiscible liquids i.e. a polar solvent and a hydrophobic polymer in instant application.  In Li both acrylic polymer and PVA are water soluble.  Li further discloses that clay is added to the water soluble polymer solutions to form a barrier layer.  The polymer suspension does not constitute a polymer emulsion, let alone a hydrophobic polymer emulsion; (B) Li’s disclosure covers a relatively wide range of silicate to polymer ratio i.e. from 11:1.1 to 1:25.  Thus Li teaches that silicate may be provided from 1000% to 4% based on the total weight of the polymer.  In contrast claim 1 recites a substantially narrower range of 5 to 20% based on the total weight of the polymer; and (C) due to the opposing polarities of silicates and polymers, the preparation of these compositions are challenging and only limited to few polymers.  Accordingly, a skilled artisan would not have been prompted to substitute the PAA/PVA water soluble polymers of Li with a hydrophobic polymer.
With respect to (A), Li teaches that PVA works as an emulsifier and clay works as an emulsion aider (paragraph 0074).  Only other component that is in the composition include the polymer that is formed in an aqueous medium.  Hence, it is the office’s position that a polymer emulsion is formed comprising a polymer including hydrophobic chains from β-EM.

With respect to (C), Li et al teaches that its polymer composition comprises monomer containing hydrophobic aliphatic chain and hence it is the office’s position that there is no need to substitute the polymer comprising hydrophobic moiety with another hydrophobic polymer. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764